OPINION ON REMAND WALTERS, Chief Judge. The Supreme Court granted certiorari in this case, and on February 3, 1983, 100 N.M. 158, 667 P.2d 963, reversed the majority opinion and adopted the opinion of Judge Wood as the opinion of the Supreme Court. The file was returned to this court on May 17, 1983. Among the matters discussed by Judge Wood was his satisfaction that the evidence was sufficient to show an intent to distribute cocaine. On remand we are directed to address that issue. The Supreme Court having adopted Judge Wood’s opinion, we are constrained to and do hold that the evidence was sufficient to support defendant’s conviction on that charge. The judgment and sentence on all counts is affirmed. IT IS SO ORDERED. WOOD and LOPEZ, JJ., concur.